Per Curiam:

On consideration of the suggestion of a diminution of the record and a motion for a writ of certiorari in that relation, the motion for certiorari is granted. The petition for writ of certiorari is granted limited to the question whether that part of the Commission’s order which licensed Electric Bond and Share Company’s use of the proceeds derived from the plan of reorganization can be reviewed only under § 24 (a) of the Public Utility Hold*841ing Company Act. The judgment is vacated and the cause is remanded to the Circuit Court of Appeals for consideration of that question.
Mr. Samuel Okin for petitioner.
Assistant Solicitor General Cox and Mr. Roger S. Foster for respondent.
Messrs. Janies L. Boone and Daniel James for the United Gas Corporation et al., petitioning for writ of certiorari to correct diminution of the record.